IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

NASRA M. ARAFAT                      NOT FINAL UNTIL TIME EXPIRES TO
(PREVIOUS MARRIED NAME               FILE MOTION FOR REHEARING AND
IBARHIM),                            DISPOSITION THEREOF IF FILED

      Appellant,                     CASE NO. 1D14-3198

v.

THE RECEIVERSHIP OF
SEMINOLE CASUALTY
INSURANCE COMPANY,
FLORIDA CORPORATION,

      Appellee.

_____________________________/

Opinion filed September 17, 2014.

An appeal from an order of the Circuit Court for Leon County.
Terry P. Lewis, Judge.

Nasra M. Arafat (previous married name Ibarhim), pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      DISMISSED.

LEWIS, C. J., PADOVANO and CLARK, JJ., CONCUR.